Per Curiam.

This is strictly a verdict contrary to evidence ; but as no more than nominal damages ought to have been given, no material injustice has been done ; and we ought to apply the rule which has been settled in regard *130to new trials In Burton v. Thompson, (2 Burr. Rep. 664.) Lcmi Mansfield said, “ it does not follow, by necessary consequence, that there must be a new trial granted in all cases whatsoever, where the verdict is contrary to evidence;’ as “ where there is no, real damage, and where the injury is so trivial as to not deserve above half a crown compensa-salion and a new trial was denied in that case, though it was admitted that the verdict was directly contrary to evidence.(a)
Though there is ground for a distinction between granting a new trial, and reversing a judgment, on return to a certiorari; yet, where the object of the plaintiff in error is merely costs, and to vex the defendant, we are justified in refusing to reverse the judgment. The judgment must, therefore, be affirmed.
Judgment affirmed.(b)

 Vide Hyatt v. Wood, 3 Johns. Rep. 239. Fleming v. Gilbert, Ib. 528. Feeter v. Whipple, 8 Johns. Rep. 369.


 A certiorari lies to reverse a judgment of nonsuit, where costs are awarded against the plaintiff. (Smith v. Sults, 2 Johns. Rep. 9.)